Citation Nr: 1709263	
Decision Date: 03/24/17    Archive Date: 04/07/17

DOCKET NO.  04-03 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a kidney disorder, to include as secondary to service-connected hepatitis C.

2.  Entitlement to service connection for carpal tunnel syndrome.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to an initial compensable rating for hepatitis C.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran had active service from September 1972 to June 1974.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, and Huntington, West Virginia.  The Veteran's claims file is currently under the jurisdiction of the VA RO in Cleveland, Ohio.

In April 2005, September 2009, and January 2011, the Board remanded the issue of entitlement to TDIU.  In January 2011, the Board also remanded the issue of entitlement to an initial compensable rating for hepatitis C for the issuance of a statement of the case.  The RO issued a statement of the case in September 2011, and later that month the Veteran submitted a VA Form 9.  As such, the appeal of entitlement to an initial compensable rating for hepatitis C has been perfected.

In his February 2008 claim, the Veteran indicated that he was seeking compensation for his "kidney/liver problems."  In Schroeder v. West, 212 F.3d 1265, 1271 (Fed. Cir. 2000), the United States Court of Appeals for the Federal Circuit (the Federal Circuit) held that VA's duty to assist attaches to the investigation of all possible causes of a current disability, including those unknown to a claimant.  Pursuant to Schroeder, the Board will consider whether service connection is warranted for a kidney disorder as secondary to the service-connected hepatitis C.   

In light of the above, the issues are as stated on the first page of this decision.

The issue of entitlement to a certificate of eligibility for automobile and adaptive equipment, or for adaptive equipment only, has been raised by the record in a February 2016 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A September 2003 record from the Social Security Administration (SSA) shows that the Veteran's claim for disability benefits had been denied.  Records pertaining to that claim are potentially pertinent to all five issues on appeal.  Therefore, the AOJ should attempt to obtain all records pertaining to the Veteran's claim for SSA disability benefits.

In response to a November 2009 development letter regarding the service connection claims, the Veteran reported in January 2010 that he had been treated at the Cleveland VA Medical Center since 1974 for "everything."  The RO has obtained all records from that facility from April 2001 to April 2016.  The AOJ should attempt to obtain any records from that facility from 1974 to March 2001 as well as any additional records since April 2016.

VA treatment records show that a March 2011 liver ultrasound revealed borderline hepatomegaly.  Diagnostic Code 7354 reflects that hepatomegaly is a criterion for a compensable rating.  38 C.F.R. § 4.114, Diagnostic Code 7354 (2016).  Though the Veteran underwent a VA examination for his hepatitis in April 2016, the examiner did not comment on the March 2011 VA liver ultrasound showing borderline hepatomegaly.  Another VA examination addressing the March 2011 liver ultrasound is necessary.

The Veteran has not been afforded a VA examination addressing the nature of his kidney disorder and whether it is related to his service-connected hepatitis C.

As the Board is considering a secondary service connection theory of entitlement, the Veteran must be been provided notice of the information and evidence needed to substantiate and complete a claim of entitlement to service connection on a secondary basis, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  38 U.S.C.A. 
§§ 5103, 5103A (West 2014).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should provide the Veteran notice of the information and evidence needed to substantiate and complete a claim of secondary service connection, to include notice of what part of that evidence is to be provided by him, and notice of what part VA will attempt to obtain.  

2.  Ask the Veteran to identify all treatment for his hepatitis, kidney disorder, hypertension, carpal tunnel syndrome, and obtain any identified records.  Regardless of his response, attempt to obtain any records from the Cleveland VA Medical Center dated from 1974 to March 2001 as well as any additional records since April 2016.

3.  Attempt to obtain any records from the Social Security Administration regarding the Veteran's claim for disability benefits.  The record reflects that he was denied benefits in 2003.

4.  After the development above has been completed, the Veteran should be afforded a VA examination with an appropriate examiner to determine the current severity of his service-connected hepatitis C and the current severity and nature of any kidney disorder.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place. 

A complete history should be elicited directly from the Veteran, and any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.  The examiner is also asked to provide the following information:

a)  The examiner is asked to comment on any functional impairment from the hepatitis C, to include its impact on his ability to maintain employment.

b)  The examiner is asked to comment on the presence or absence of hepatomegaly in light of the VA March 2011 liver ultrasound showing borderline hepatomegaly.

c)  The examiner should opine on whether it is at least as likely as not that (i.e., to at least a 50 percent degree of probability) any current kidney disorder was (1) caused by or (2) aggravated by the hepatitis C.

If the examiner finds that a current kidney disorder was aggravated by the service-connected hepatitis C, then the examiner should quantify the degree of aggravation.

Clear rationales for the opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if a requested opinion cannot be provided without resorting to speculation, the examiner should so state and explain why an opinion cannot be provided without resorting to speculation.

5.  Thereafter, the AOJ should undertake any additional development deemed necessary based on the evidence of record and readjudicate the issues on appeal with consideration of all evidence of record.  If any benefit is not granted, the Veteran should be furnished with a supplemental statement of the case, with a copy to his representative, and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).













	(CONTINUED ON NEXT PAGE)
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
	S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




